Citation Nr: 0021970	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-34 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of fractured lumbar vertebrae, prior to May 5, 
1999.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of fractured lumbar vertebrae, subsequent to May 4, 
1999.

3.  Entitlement to an initial compensable rating for 
degenerative disc disease of the cervical spine, prior to May 
5, 1999.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine, subsequent 
to May 4, 1999.

5.  Entitlement to an initial compensable rating for a right 
shoulder disorder, prior to May 5, 1999.

6.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disorder, subsequent to May 4, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1970 
to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision, in part, 
granted service connection for a low back disorder, a 
cervical spine disorder, and a right shoulder disorder.  That 
decision also assigned noncompensable disability ratings, 
effective in May 1996.  Subsequently, the RO assigned the 
increased disability ratings listed above effective, May 5, 
1999. 

The Board notes that it has recharacterized the issues in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. 132 (1999), emphasis in the original.  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issues on appeal as claims for increased disability ratings, 
rather than as a disagreement with the original rating awards 
for these disorders.  However, the RO issued a SOC providing 
the appellant with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation for 
these conditions.  In addition, the appellant's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to May 5, 1999 the veteran's service-connected low 
back disability was manifested by:  ranges of motion with 
flexion to 75 degrees, extension to 25 degrees, left lateral 
flexion to 30 degrees, and right lateral flexion to 25 
degrees; moderate paraspinous muscle spasm; and complaints of 
mild daily chronic low back pain.  

3.  Subsequent to May 4, 1999 the veteran's service-connected 
low back disability is manifested by:  ranges of motion with 
flexion to 80 degrees, extension to 35 degrees, and side-
bending to 40 degrees bilaterally; and complaints of daily 
back pain.

4.  Prior to May 5, 1999 the veteran's service-connected 
degenerative disc disease of the cervical spine was 
manifested by a full range of motion, complaints of pain on 
motion, and x-ray evidence confirming disc space narrowing.  

5.  Subsequent to May 4, 1999 the veteran's service-connected 
degenerative disc disease of the cervical spine is manifested 
by a full range of motion, complaints of pain on motion, and 
x-ray evidence confirming disc space narrowing.  

6.  Prior to May 5, 1999 the veteran's service-connected 
right shoulder disability was manifested by complaints of 
pain and discomfort.

7.  Subsequent to May 4, 1999 the veteran's service-connected 
right shoulder disability is manifested by tenderness to 
palpation and complaints of pain and discomfort on the 
extremes of range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and not in excess 
thereof, for the service-connected low back disability, for 
the period of time prior to May 5, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5285, 5292, 5295 
(1999). 

2.  The criteria for a 20 percent rating, and not in excess 
thereof, for the service-connected low back disorder, for the 
period subsequent to May 4, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5285, 5292, 5295 (1999). 

3.  The criteria for a 10 percent rating, and not in excess 
thereof, for the service-connected degenerative disc disease 
of the cervical spine, for the period of time prior to May 5, 
1999, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Code 
5293 (1999). 

4.  The criteria for a rating in excess of 10 percent for the 
service-connected degenerative disc disease of the cervical 
spine, for the period subsequent to May 4, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Code 5293 
(1999). 

5.  The criteria for a compensable disability rating for the 
veteran's service-connected right shoulder disability, for 
the period of time prior to May 5, 1999, have not been met.  
338 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5200, 5201, 5203 
(1999). 

6.  The criteria for a rating in excess of 20 percent for the 
service-connected right shoulder disability, for the period 
subsequent to May 4, 1999, have not been met.  338 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5200, 5201, 5203 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1999).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

II.  Low Back

The veteran's service medical records reveal that he 
sustained injuries when he was involved in an aircraft mishap 
in 1987.  He incurred multiple fractures of the right 
transverse processes of the vertebrae of his lumbar spine.  
The veteran's April 1995 separation examination medical 
history noted that he still suffered from low back pain.  

In December 1996 a VA examination of the veteran was 
conducted.  On the general medical portion of the examination 
the veteran reported his inservice low back injury.  He 
indicated that bending and lifting could cause low back pain 
but he also reported being able to drive a tractor and an 
automobile.  Examination of the lumbosacral spine revealed 
normal spinal curvature, no tenderness, no muscle spasm, and 
no limitation of motion.  However the orthopedic examination 
revealed different results.  The veteran reported having 
"daily chronic low back pain which is mild most of the 
time."  Examination of the lumbosacral spine revealed no 
tenderness to palpation but moderate paraspinous muscle spasm 
on the left.  Range of motion testing revealed:  flexion to 
75 degrees; extension to 25 degrees; left lateral flexion to 
30 degrees; and right lateral flexion to 25 degrees.  
Straight leg raising was negative.  Neurologic testing 
revealed no abnormalities.  Specifically Achilles tendon 
(ankle) jerks were "2+ and symmetrical."  X-ray examination 
of the lumbosacral sine revealed normal configuration of disc 
space and normal alignment of the vertebrae.  A bone defect 
at the pars interarticularis of L5 was noted.  The diagnosis 
was "L5 spondylolysis without demonstrable 
spondylolisthesis."  

The veteran submitted post-service medical treatment records.  
An October 1997 treatment record reveals that the veteran had 
complaints of low back pain which radiated into his left.  
Examination revealed no tenderness to palpation nor muscle 
spasm.  

In May 1999 another VA examination of the veteran was 
conducted.  The veteran reported having "back pain that is 
constant, ranking it as a level 5 with a maximum of 10.  Two 
times a year he will have an acute back pain that reaches a 
level of 10, this forces him to be on bed rest and he has to 
stop work."  He stated that he limited his lifting to 25 to 
30 pounds and that he operated a cattle ranch.  He indicated 
that he takes Motrin daily for back pain and that he wore a 
back support.  Range of motion testing of the lumbar spine 
revealed:  flexion to 80 degrees; extension to 35 degrees; 
and side-bending to 40 degrees bilaterally.  This range of 
motion was described as "complete" by the examining 
physician.  No muscle impairment or reflex abnormality of the 
lower extremities was noted.  X-ray examination confirmed 
spondylolysis at L5-S1 and confirmed the prior fracture of 
the transverse processes of L4 and L3.  The examining 
physician did indicate an objective source of pain of the 
lumbosacral spine as described in the report.  

Properly rating the veteran's service-connected low back 
disorder requires consideration of the disability under 
several different diagnostic codes.  Initially we note that 
residuals of vertebral fractures are rated under diagnostic 
code 5285.  A 100 percent rating contemplates a vertebra 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  A 60 percent rating contemplates vertebra 
fracture without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  This diagnostic code also 
instructs that "in other cases rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body."  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5285 (1999).  

The evidence reveals that the veteran suffered injuries 
resulting in fractures of transverse processes of vertebrae 
in his lumbar spine during service.  However, the evidence 
does not reveal that there was spinal cord involvement or 
other serious residuals as contemplated under diagnostic code 
5285.  Therefore, as instructed by the diagnostic code, 
rating is more appropriate under limitation of motion or 
muscle spasm.  We also note that rating under diagnostic code 
5289 for ankylosis of the lumbar spine is inappropriate 
because no ankylosis, complete bony fixation, is present.  
Rather the medical evidence reveals a fairly good range of 
motion of the lumbar spine.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5286, 5289 (1999).  

Limitation of the lumbar spine is rated under diagnostic code 
5292.  Slight limitation of motion warrants a 10 percent 
rating; moderate limitation of motion warrants a 20 percent 
rating; and, severe limitation of motion warrants a 40 
percent rating.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5292 (1999).

Intervertebral disc syndrome is rated under diagnostic code 
5293.  The highest assignable rating, 60 percent, 
contemplates pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent rating 
contemplates severe disc syndrome with recurring attacks, 
with intermittent relief.  A 20 percent rating contemplates 
moderate disc syndrome with recurring attacks.  A 10 percent 
rating contemplates mild intervertebral disc syndrome.  
Finally, a noncompensable rating contemplates postoperative, 
cured disc syndrome.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (1999).  The evidence of record does not reveal 
symptoms associated with degenerative disc disease of the 
lumbar spine.  Ankle jerks are present and strait leg raise 
tests, an indicator of disc disease, are negative.

Lumbosacral strain is rated under diagnostic code 5295.  The 
highest rating assignable under this diagnostic code is 40 
percent.  The 40 percent rating contemplates severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating contemplates lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent rating contemplates characteristic pain on motion.  A 
noncompensable (0%) rating contemplates slight subjective 
symptoms only.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5295 (1999). 

This case arises from the veteran's disagreement with the 
initial rating assigned by the RO when service connection for 
a low back disorder was granted.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The medical evidence reveals that, during service, the 
veteran suffered injuries resulting in fractures of 
transverse processes of vertebrae in his lumbar spine.  
However, the evidence does not reveal that there was spinal 
cord involvement or other serious residuals as contemplated 
under diagnostic code 5285.  Therefore the veteran's low back 
disability should be rated "in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body."  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5285 (1999).  

The December 1996 a VA examination actually consisted of 2 
examinations. On general medical examination only subjective 
complaints of low back pain were noted.  Examination of the 
lumbosacral spine revealed normal spinal curvature, no 
tenderness, no muscle spasm, and no limitation of motion.  
However the orthopedic examination revealed moderate 
paraspinous muscle spasm on the left.  X-ray examination of 
the lumbosacral spine revealed a bone defect at the pars 
interarticularis of L5.  The evidence of muscle spasm with 
the complaints of low back pain supports a 20 percent rating 
under diagnostic code 5295.  A higher rating is not warranted 
because there is no evidence of more severe symptoms.  Also, 
the x-ray evidence of the bone defect of the L5 vertebra 
warrants the addition of 10 percent for demonstrable 
deformity of a vertebral body under diagnostic code 5285.  
Therefore, for the period of time prior to May 5, 1999, the 
preponderance of the evidence supports a rating of 30 percent 
for the veteran's service-connected low back disorder.  

The veteran's treatment records reveal complaints of low back 
pain.  However there is no tenderness to palpation and no 
muscle spasm noted.  The May 1999 VA examination  revealed 
complaints of constant back pain.  He stated that he limited 
his lifting to 25 to 30 pounds and that he operated a cattle 
ranch.  He indicated that he takes Motrin daily for back pain 
and that he wore a back support.  Range of motion testing of 
the lumbar spine revealed flexion to 80 degrees; extension to 
35 degrees; and side-bending to 40 degrees bilaterally.  This 
range of motion was described as "complete" by the 
examining physician.  No muscle impairment or reflex 
abnormality of the lower extremities was noted.  X-ray 
examination confirmed the prior fracture of the transverse 
processes of L4 and L3.  The examining physician did indicate 
an objective source of pain of the lumbosacral spine as 
described in the report.
  
For the period of time subsequent to May 4, 1999, the 
preponderance of the evidence supports a 20 percent rating 
for the veteran's low back disorder.  None of the medical 
evidence subsequent to the 1996 VA examination shows the 
presence of muscle spasm.  The veteran has essentially 
complete range of motion of the lumbar spine, but he does 
have "characteristic pain on motion" which warrants a 10 
percent disability rating under diagnostic code 5295.  He 
also continues to have demonstrable deformity of his 
vertebrae which is confirmed by x-ray examination.  This 
requires the adding of 10 percent under diagnostic code 5285.  
Therefore, the preponderance of the evidence supports the 
assignment of a 20 percent disability rating for the 
veteran's service-connected low back disorder for the period 
subsequent to May 4, 1999.  

III.  Cervical Spine

The veteran is service-connected for degenerative disc 
disease of the cervical spine.  VA x-ray examination in 
December 1996 confirmed narrowing of the C5-C6 disc space.  
The veteran had complaints of neck pain.  Physical 
examination revealed no tenderness and no muscle spasm of the 
cervical spine.  Range of motion testing of the cervical 
spine revealed a full range of motion with flexion to 45 
degrees; extension to 55 degrees; rotation to 70 degrees 
bilaterally; and lateral flexion to 40 degrees bilaterally.  
There was no indication of any neurologic symptoms related to 
the veteran's cervical spine degenerative disc disease.  
While there were bilateral sensory impairment of the hands 
and bilateral Tinel's sign at both wrists, these symptoms 
were related to the veteran's service-connected carpal tunnel 
syndrome.  

The veteran's medical treatment records from 1996 and 1997 do 
not show complaints of, or treatment for, neck pain.  

In May 1999 the most recent VA examination of the veteran was 
conducted.  X-ray examination of the veteran's cervical spine 
again confirmed degenerative disc disease at C5-C6, along 
with anterior spurring at the same level.  The veteran had 
complaints of neck pain.  Physical examination revealed 
complete range of motion of the cervical spine with:  flexion 
to 60 degrees, extension to 50 degrees; rotation to 55 
degrees bilaterally; and lateral flexion 45 degrees 
bilaterally.  The examining physician noted pain on the 
extremes of the ranges of motion.  No neurologic impairment 
related to cervical spine degenerative disc disease was found 
to be present.  

Intervertebral disc syndrome is rated under diagnostic code 
5293.  The highest assignable rating, 60 percent, 
contemplates pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent rating 
contemplates severe disc syndrome with recurring attacks, 
with intermittent relief.  A 20 percent rating contemplates 
moderate disc syndrome with recurring attacks.  A 10 percent 
rating contemplates mild intervertebral disc syndrome.  
Finally, a noncompensable rating contemplates postoperative, 
cured disc syndrome.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (1999). 

The evidence of record reveals that the veteran has 
degenerative disc disease of the cervical spine.  He has full 
range of motion with pain on motion.  There are no current 
neurologic symptoms related to the disc disease.  This 
disability picture has been present since the veteran's 
separation from service.  The preponderance of the evidence 
supports the assignment of a 10 percent disability rating for 
the veteran's degenerative disc disease of the cervical 
spine.  The veteran has degenerative disc disease with pain 
on the extremes of range of motion.  This approximates mild 
intervertebral disc syndrome which warrants 10 percent 
disability rating under diagnostic code 5293.  There is no 
evidence of recurrent attacks nor is there any evidence of 
any neurologic impairment resulting for the degenerative disc 
disease.  As such, the veteran warrants an increased rating 
of 10 percent for the period prior to May 5, 1999.  However, 
he does not warrant an increase beyond the 10 percent rating 
for the period subsequent to May 4, 1999.

IV.  Right Shoulder

The veteran injured his right shoulder during service.  He 
has indicated that he is right handed.  On the December 1996 
VA examination the examining physician noted no limitation of 
motion and no tenderness of the shoulders.  X-ray examination 
revealed no abnormality of the right shoulder.  

The veteran's 1996 and 1997 medical treatment records reveal 
complaints of right shoulder pain.  The treating physician 
noted some slight discomfort with range of motion of the 
right shoulder.  The diagnosis was "tendinitis / arthritis, 
right shoulder."  

In his November 1997 substantive appeal, VA Form 9, the 
veteran claimed that "I can't touch my left shoulder with my 
right hand."  

In May 1999 the most recent VA examination of the veteran was 
conducted.  X-ray examination of the veteran's right shoulder 
revealed no abnormality.  Physical examination revealed that 
the "patient's right shoulder to palpation has a prominence 
on the lateral aspect of the clavicle, this is located in the 
distal extreme of the right clavicle.  In addition, he has an 
irregularity along the inferior anterior edge of the 
sternoclavicular articulation.  The patient is complaining of 
pain when this is firmly palpated.  Right shoulder has pain 
at the extremes of the overhead position and at full internal 
rotation.  He is capable of 180 degrees pivotal or overhead, 
abduction to 90 degrees in this position, external rotation 
90 degrees and with the arm fully abducted he is fully 
capable of 90 degrees of internal rotation.  Slight grating 
was present in the acromioclavicular area during coordinated 
shoulder movement."

As noted above, the veteran is right handed.  Therefore, all 
ratings related to the veteran's service-connected right 
shoulder disorder involve the major extremity.  Limitation of 
motion of the arm (shoulder) is rated under diagnostic code 
5201.  Limitation of motion at shoulder level warrants a 20 
percent rating.  Limitation of motion midway between the side 
and shoulder level warrants a 30 percent rating.  Limitation 
of motion to 25 degree from the side warrants a 40 percent 
rating.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 
(1999). 

Impairment of the clavicle or scapula is rated under 
diagnostic code 5203.  Malunion warrants a 10 percent rating 
along with nonunion without loose movement.  A 20 percent 
rating contemplates dislocation RO nonunion with loose 
movement.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5203 
(1999).  This diagnostic code also instructs "or rate on 
impairment of function of contiguous joint."  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5203 (1999).  The Board notes 
that the evidence of record clearly shows that the veteran 
does not suffer from any malunion, nonunion, or dislocation 
of the clavicle or scapula.  

The preponderance of the evidence is against an increase in 
the assigned disability ratings for the veteran's service-
connected right shoulder disability.  Prior to May 5, 1999 
the evidence of record revealed that the veteran had 
subjective complaints of right shoulder pain.  There was no 
objective evidence of any tenderness or limitation of motion.  
As such, the preponderance of the evidence supports the 
assignment of a noncompensable (0%) disability rating for the 
veteran's right shoulder disorder for the period prior to May 
5, 1999.  

The evidence of the May 1999 VA examination reveals some 
tenderness of the right shoulder, along with some grating on 
motion.  The veteran's right shoulder has normal ranges of 
motion with pain on the extremes of range of motion.  The RO 
assigned the veteran a 20 percent rating based on limit of 
motion.  We note that the 20 percent rating contemplates 
limitation of motion at shoulder level.  The evidence of 
record clearly indicates that the veteran has a full range of 
motion of the right shoulder, including lifting the arm to 
180 degrees overhead.  As such the assigned 20 percent rating 
accounts for the veteran's functional loss due to pain.  The 
preponderance of the evidence is against the assignment of 
any rating in excess of the 20 percent currently assigned. 

V.  Conclusion

The Board believes that the veteran's service-connected low 
back, cervical spine, and right shoulder disabilities have 
been properly and fairly rated above with full consideration 
given to the principle of reasonable doubt where applicable 
and to the provisions of 38 C.F.R. § 4.7 (1999).  The 
evidence of record reveals that the veteran owns and operates 
a ranch with all of the physical exertion that entails.  He 
drives automobiles and tractors without any impairment from 
his disabilities.  Moreover the 1999 VA examination 
specifically noted that the "patient is right-handed, body 
weight 165 pounds, height 5 ft., 8 in.  He was disrobed with 
the exception of his shorts, the patient shows excellent 
muscle bulk, definition and is not obese."  The evidence of 
record strongly suggests that the veteran is physically fit, 
active, and employed despite his service-connected 
disabilities.  

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the evaluations for his service-connected disabilities.  
The Board has considered the veteran's claim under all 
appropriate diagnostic codes.  As stated above, painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (1999).  This has been accomplished 
in the present case.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Therefore, the Board states in the 
instant case that nature of the original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  38 C.F.R. 
§§ 4.40, 4.45.


















	(CONTINUED ON NEXT PAGE)


ORDER

A rating of 30 percent is granted for the period prior to May 
5, 1999, for the veteran's service-connected low back 
disorder.

A rating of 20 percent is granted for the period subsequent 
to May 4, 1999, for the veteran's service-connected low back 
disorder.

A rating of 10 percent is granted for the period prior to May 
5, 1999, for the veteran's degenerative disc disease of the 
cervical spine.

A rating of in excess of 10 percent for the period the period 
subsequent to May 4, 1999, for the veteran's degenerative 
disc disease of the cervical spine is denied.

A compensable disability rating for the period prior to May 
5, 1999, for the veteran's right shoulder disorder is denied.  

A rating of in excess of 20 percent for the period the period 
subsequent to May 4, 1999, for the veteran's right shoulder 
disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


